Citation Nr: 0620183	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis. 
 
2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for polycystic ovary 
syndrome, to include as due to an undiagnosed illness. 
 
5.  Entitlement to service connection for recurrent urinary 
tract infection. 
 
6.  Entitlement to service connection for pes planus. 
 
7.  Entitlement to service connection for recurrent ear 
infection. 
 
8.  Entitlement to service connection for tinnitus. 
 
9.  Entitlement to service connection for tonsillitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a May 2004 rating 
decision of the VA Regional Office (RO) in Muskogee, Oklahoma 
that denied the claims listed above.

Implicit in the appellant's contentions is that she has some 
sort of joint pain that might be due to her service in the 
Persian Gulf War.  The RO has developed for the Board's 
review the question of entitlement to service connection for 
rheumatoid arthritis, but not the question of service 
connection for multiple-joint arthralgia due to undiagnosed 
illness.  This issue is referred to the RO for adjudication.

(The decision below addresses the claims of service 
connection for rheumatoid arthritis and recurrent ear 
infection.  The remaining claims are addressed in the remand 
that follows the decision below.)




FINDINGS OF FACT

1.  The veteran does not have rheumatoid arthritis currently 
demonstrated.

2.  The veteran does not have recurrent ear infection 
currently demonstrated.


CONCLUSIONS OF LAW

1.  The veteran does not have rheumatoid arthritis that is 
the result of disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.307, 3.309 (2005).

2.  The veteran does not have chronic recurrent ear infection 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the two service connection claims addressed herein 
has been accomplished.  As evidenced by the statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate these claims.  These discussions also served 
to inform her of the evidence needed to substantiate the 
claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
September and October 2003, the RO informed the appellant of 
what the evidence had to show to substantiate the claims, 
what medical and other evidence the RO needed from her, what 
information or evidence she could provide in support of the 
claims, and what evidence VA would try to obtain on her 
behalf.  Such information in conjunction with the statement 
of the case has fully apprised the appellant of the evidence 
needed to substantiate the claims.  She was also advised to 
submit relevant evidence or information in her possession.  
38 C.F.R. § 3.159(b).  The appellant was not specifically 
notified regarding the criteria for rating either disability 
or for an award of an effective date should service 
connection be granted, see Dingess v. Nicholson, 19 Vet. App. 
473 (2006); however, neither a rating issue nor an effective 
date question is now before the Board.  Consequently, the 
Board does not find that a remand is necessary.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of service connection for rheumatoid 
arthritis and recurrent ear infection.  She has been afforded 
a VA compensation examination and private clinical records 
that she has identified have been requested and received in 
support of the claims.  Under the circumstances, however, as 
to these issues, there is no reasonable possibility that 
further assistance from VA would aid her in substantiating 
the claims as no current disability in either case is 
clinically indicated, as will be discussed below.  The Board 
thus finds that VA does not have a duty to assist that is 
unmet with respect to these two service connection issues.  
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

In the case of certain chronic diseases, including arthritis, 
service connection will be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

1.  Service connection for rheumatoid arthritis.

The veteran's service medical records reflect that she was 
seen in April 1992 for what was characterized as a follow-up 
for arthritis.  It was recorded that she had migratory joint 
pain involving both wrists, fingers, feet, and back.  It was 
noted that there was no record of a previous visit and that 
all laboratory results were missing.  An impression of 
polyarthopathy was provided and she was scheduled for 
laboratory testing.  Results obtained on serology screen in 
April 1992 showed that the rheumatoid factor (RF) was 
positive, but that the ANA (anti-nuclear antibody factor) was 
negative.  She was seen again in September 1992 for 
complaints of painful knees and hands, and indicated that 
arthritis had been diagnosed in April 1992.  It was noted 
that she had a positive rheumatoid factor.  Examination 
disclosed tenderness of the interphalangeal joints, 
bilaterally, as well of the retropatellar aspect of the right 
knee.  An assessment of arthralgia was made.  In October 
1992, the veteran was brought in for follow-up from the 
emergency room for neck and back pain.  As assessment of 
cervical muscle spasm was provided.

Upon examination in February 1993 for discharge from service, 
the veteran was noted to have rheumatoid arthritis of the 
hands, knees, and lumbar spine that was inactive and in 
remission at that time.  

The veteran filed a claim for service connection for 
disabilities that included arthritis in June 2003.  A 
statement in support of the claim from a close friend was 
received in October 2003 noting that she had observed the 
veteran "endure excruciating pain on a daily basis, 
involving her knees, back, feet and neck."  The affiant 
described stiffness, tight muscles and audible popping in the 
neck upon exacerbations of pain.  

Received in support of the claim were private clinical 
records dated in October 2002 indicating that the veteran had 
an annual physical examination, and that the musculoskeletal 
system and extremities were within normal limits.  

The veteran was afforded a VA Gulf War Guidelines examination 
in January 2004.  She provided history of the onset of hand, 
knee, back, neck, ankle and foot pain 11 to 15 years earlier 
without a history of trauma.  She stated that she continued 
to have intermittent dull, achy/throbbing pain, stiffness and 
swelling that flared up about three times a week, which she 
self-treated with over-the-counter medication.  The appellant 
related that she had been given medication for her symptoms 
in service, but had sought no specific treatment since 
discharge from active duty. 

Upon physical examination of the joints, the veteran 
complained of pain with sitting up and lying down on the 
examining table, and expressed discomfort with deep palpation 
of the base of the left thumb.  Range of motion of all joints 
was essentially within normal limits.  It was reported that 
neurovascular testing of all extremities was within normal 
limits.  The veteran underwent rheumatoid factor and anti-
nuclear antibody serology testing in January 2004 and both 
were negative.  X-rays of the feet, lumbosacral spine, hands, 
and knees were interpreted as normal.  Neck X-rays disclosed 
cervical spine straightening with the apex at C4-5 
intervertebral disc space and with modest narrowing of the 
C4-5 intervertebral disc space anteriorly.  It was reported 
that the appearance was consistent with old ligamentous 
injury or muscle spasm.  Following examination, a pertinent 
diagnosis was rendered of arthralgia of multiple joints with 
no known etiology discovered on physical examination, by 
blood work, or by X-ray.

The evidence in this instance does indeed show that 
laboratory testing in April 1992 disclosed a positive 
rheumatoid factor, and that the veteran received treatment on 
a number of occasions in service for joint symptoms that were 
characterized at service discharge as rheumatoid arthritis in 
remission.  The Board observes, however, that although there 
was documented medical attention in service, the post-service 
record is silent for any clinical evidence of treatment for 
or a diagnosis of rheumatoid arthritis.  On VA examination in 
January 2004, the disorder was referred to by history only, 
based on the veteran's own report.  No joint abnormality was 
noted upon examination except for some disc space narrowing 
of the cervical spine.  The cervical spine was not designated 
as having a rheumatoid component.  ANA and RF laboratory 
studies were both found to be negative.  

Private clinical records received in support of the claim 
show no treatment for, complaints of, or references to 
rheumatoid arthritis, and the appellant has indicated that 
she did not seek any treatment after service.  The Board thus 
finds that while the veteran did have symptoms characterized 
during active duty as rheumatoid arthritis, there is no 
current clinical evidence to show that she now has it.  See 
38 C.F.R. § 3.303.  Arthritis is a chronic disability by 
definition, 38 C.F.R. § 3.309; however, even when the veteran 
was seen in service for multiple-joint pain, arthritis was 
not then definitively diagnosed.  In April 1992, she had a 
positive rheumatoid factor, but the ANA factor was negative.  
When seen later in September 1992, despite noting the 
positive rheumatoid factor, the examiner did not diagnose 
rheumatoid arthritis, but instead noted that the clinical 
assessment was arthralgia.  More recently, on VA examination, 
tests for both rheumatoid factor and ANA were negative and 
the assessment was again arthralgia.  Consequently, despite 
the impressions made in service records of rheumatoid 
arthritis, such a disability has not been definitively 
diagnosed, and it clearly has not been shown on recent 
examination.  Without the diagnosis, service connection for 
this claimed disability may not be granted.  

The Board points out that in order for service connection to 
be warranted, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As noted 
above, a current diagnosis of rheumatoid arthritis is not 
shown.

The Board observes that in written statements to VA, the 
appellant states that she has rheumatoid arthritis that is 
connected to her active service.  However, her assertions are 
not probative as there is no evidence in the record that she 
has any medical knowledge or expertise to render a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

2.  Service connection for chronic ear infection.

The service medical records reflect that the veteran was seen 
in September 1985 with complaints that included right ear 
pain of two weeks' duration.  On examination, the left ear 
was within normal limits.  The right ear disclosed excessive 
cerumen drainage.  An assessment of rule out impaction was 
recorded.  Irrigation was recommended.  In August 1986, she 
was treated primarily for upper respiratory symptoms and 
complained of a left earache.  It was reported that the 
tympanic membranes and ear canals were within normal limits.  
A December 1991 clinical entry showed complaints that 
included a "clogged" right ear.  Examination disclosed that 
the right tympanic membrane was impacted with cerumen for 
which irrigation was prescribed. 

Upon examination in February 1993 for separation from 
service, the ears were evaluated as normal and no pertinent 
defects were noted.  The appellant denied ear problems.  

The veteran filed a claim for service connection for 
disabilities that included ear infection in June 2003.  
Received in support of the claim were private clinical 
records dated in October 2002 indicating that the veteran had 
an annual physical examination wherein the ears were reported 
to be within normal limits.  She was seen on an urgent basis 
at SouthCrest Hospital in April 2003 for complaints that 
included severe ear pain.  A clinical impression of serous 
otitis media was rendered.  

The veteran was afforded a VA Gulf War Guidelines examination 
in January 2004.  Physical examination disclosed that the ear 
canals were patent.  The tympanic membranes were intact, 
bilaterally.

A VA examination referable to the upper respiratory system 
was performed on the same day and physical examination 
revealed that the pinna were normal and the ear canals were 
clean.  Both drums were intact.  The middle ear was clear 
without fluid.  Following examination, the examiner noted 
that there was no evidence of infection or ear disease.  

The service medical records do not refer to any symptoms or 
complaints relating to ear infection.  The record reflects 
that the appellant was seen for impacted cerumen on several 
occasions during active duty, but no definite ear infection 
was demonstrated in service.  She was shown to have been 
treated for serous otitis media once in 2003, but this was 
more than 10 years after discharge from service.  On VA 
examinations in January 2004, no ear pathology was found.  

The Board points out that the evidence does not show that she 
now has a diagnosed chronic or recurrent ear infection.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2005).  In short, 
no history of chronicity of ear symptoms since service (see 
38 C.F.R. § 3.303) or current ear disability is shown.  In 
the absence of evidence of current chronic disability, the 
weight of the evidence is against the claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  One post-service 
incident of otitis media that has not recurred does not 
suffice.

The Board thus finds that as there is no evidence of any 
currently diagnosed rheumatoid arthritis or recurrent ear 
infection, service connection must therefore be denied.  The 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for recurrent ear infection is denied.  




REMAND

Review of the record discloses that pursuant to the filing of 
her claim, the veteran was afforded VA compensation 
examinations in January 2004.  On a Gulf War protocol 
examination, the examiner noted that her claims folder and 
medical records were unavailable.  None of the other 
examiners (gynecology, respiratory or dermatology) indicated 
that the claims folder was available for review.  In her 
notice of disagreement dated in May 2004, veteran stated that 
she felt that her service medical records were not fully 
considered and she requested further evaluation.  The Board 
agrees.

It is well established that the fulfillment of the VA's 
statutory duty to assist the appellant includes requesting VA 
examination when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes that in her substantive appeal dated in 
September 2004, the veteran claimed that she had migraine 
headaches due to an undiagnosed illness.  The record reflects 
that that claimed disability has not been addressed on this 
basis and should be adjudicated as such.

Under the circumstances, the Board finds that further 
development of the evidence is required.  Specifically, the 
appellant should be afforded current VA examinations with 
review of the claims folder and medical opinions as to 
whether or not the disabilities are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who have 
treated her for headaches, skin rash, 
polycystic ovary syndrome, urinary 
tract infections, pes planus, tinnitus, 
or tonsillitis since service.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record.  

2.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should 
be scheduled for a VA orthopedic 
examination to determine whether pes 
planus is attributable to her period of 
military service.  The examiner should 
note symptoms reported in the veteran's 
service medical records, as well as the 
more recent diagnosis of pes planus.  
Based on a thorough review of the 
evidence of record, including the 
veteran's service medical records, the 
examiner should provide an opinion, 
with complete rationale, as to the 
medical probability that the veteran 
now has pes planus that is attributable 
to her period of military service.

3.  The RO should schedule the veteran 
for a genitourinary examination to 
determine the nature and etiology of 
any disability of the reproductive 
system and urinary tract.  The examiner 
should thoroughly review the claims 
folder and a copy of this remand in 
conjunction with evaluating the 
appellant, including service medical 
records.  A comprehensive clinical 
history should be obtained.  The 
examiner should provide an opinion as 
to the medical probability that 
polycystic ovary disease is traceable 
to in-service injury or disease.  If 
any gynecological problem is found that 
is not attributable to a known clinical 
diagnosis, this should be specifically 
noted.  The examiner should also 
provide an opinion as to whether the 
veteran has recurrent urinary tract 
infections attributable to her period 
of service.  (Problems with such 
infections as reported in service 
should be considered by the examiner.)  
A complete rationale for the opinions 
expressed must be provided.

4.  The veteran should be scheduled for 
VA ear nose and throat (ENT) 
examination to ascertain whether or not 
she now has tinnitus and tonsillitis 
that is of service onset.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record, 
including the veteran's service medical 
records, the examiner should provide 
opinions, with complete rationale, as 
to the medical probability that the 
veteran has tonsillitis or tinnitus 
that is related to her period of active 
military service.  

5.  The veteran should be afforded a VA 
dermatology examination to assess 
whether she has a skin rash that is 
attributable to her military service.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should provide an opinion as to the 
medical probabilities that the veteran 
currently suffers from a skin rash that 
is traceable to her military service.  
If a rash is found but is not 
attributable to a known clinical 
diagnosis, this should be specifically 
noted.

6.  The veteran should be scheduled for 
an examination to address her claims of 
undiagnosed illness, including migraine 
headaches due to undiagnosed illness.  
A detailed medical history should be 
reported.  All pertinent symptomatology 
and findings should be reported in 
detail.  All indicated diagnostic tests 
and studies should be accomplished.  
The examiner should review the claims 
folder.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should provide an 
opinion as to the likelihood that the 
veteran now has migraine headaches 
attributable to the veteran's period of 
military service, or due to or as the 
result of an undiagnosed illness.  All 
other problems not attributable to a 
known clinical diagnosis should be 
noted.

If any disorder is not due to a known 
diagnosis, the examiner should so 
specify and state whether it is at 
least as likely as not due to 
undiagnosed illness.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.  

7.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that the 
requested development has been 
completed in full.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific questions 
asked, the report(s) must be returned 
to the examiner(s) for corrective 
action.  38 C.F.R. § 4.2 (2005).

8.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


